Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun-Hwa Jeong on July 22, 2021.
The application has been amended as follows: 

In the Claims:

In lines 4-5 of claim 2, “controls the bypass valve” has been changed to ---controls the at least one bypass valve---.

In line 6 of claim 2, “via the bypass valve” has been changed to ---via the at least one bypass valve---.

In line 2 of claim 5, “capacity of boosting” has been changed to ---capacity for boosting---.



In line 5 of claim 5, “enriching unit” has been changed to ---enriching units---.

In line 2 of claim 6, “and the bypass valve” has been changed to ---and the at least one bypass valve---.

In line 2 of claim 7, “enriching unit is an oxygen enriching device” has been changed to ---enriching units are oxygen enriching devices---.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the oxygen supplying apparatus of claim 1 wherein there is a plurality of oxygen enriching units and at least one bypass valve in a bypass passage for bypassing a portion of the pressure boosted oxygen-enriched gas stored in the high pressure tank to the low pressure tank to regulate bypassing between the tanks, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 form disclose oxygen generation and booster pump arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl